DETAILED ACTION
This action is in response to an amendment to application 16/564441, filed on 5/6/2021. Claims 1-36 are pending, of which claims 27-36 are new. The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claims 1-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 6,604,908, hereinafter “Bryant” and USPGPUB 2014/0288488, hereinafter “Distler”.
Regarding claim 1, Bryant discloses “A method comprising: 
applying a drive pressure to fluid in a chamber of a diaphragm pump, the applied drive pressure causing flow of the fluid out of the chamber in a downstream direction from the diaphragm pump through a conduit; (see, e.g., Bryant, fig. 3a sec. 172, 208; fig. 6a sec. 352, 374; fig. 7 sec. 118)
calculat[ing] a portion of the fluid remaining in the chamber; (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21) and 
continuing application of the drive pressure to the chamber, the continued application of drive pressure causing resumed flow of the remaining fluid from the chamber through the conduit.” (see, e.g., Bryant, fig. 3a sec. 172-210; fig. 6a sec. 374-380; “REPEAT . . .”; fig. 8 & associated text; 30:50 – 31:21).
Bryant does not appear to disclose the underlined portions of the following limitations:
temporarily discontinuing application of the drive pressure to the chamber to calculate a portion of the fluid remaining in the chamber;
resuming application of the drive pressure to the chamber, the resumed application of drive pressure causing resumed flow of the remaining fluid from the chamber through the conduit.”

Regarding claim 2, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: controlling flow of the fluid from the chamber to a recipient via a valve 15disposed downstream of the diaphragm pump.” (see, e.g., Bryant, fig. 3a sec. 116, 120, 318).
Regarding claim 3, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: controlling a flow of fluid from different fluid sources into the chamber of the diaphragm pump.” (see, e.g., Distler, fig. 5 sec. 501, 502). Bryant does not explicitly disclose different fluid sources, but the cited sections of Distler do so disclose, and it would have appeared obvious to one of ordinary skill in the art at the time of the invention to combine the multiple sources of Distler with the fluid delivery method of Bryant, thereby obtaining the invention of the instant claim. A clear a predictable benefit of so combining would have appeared as the ability to avoid administering an incorrect quantity of medicine. (Distler, para. 42). Accordingly, the instant claim is unpatentable over the combination of Bryant and Distler.
Regarding claim 4, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: via an air elimination filter disposed in the conduit between the diaphragm pump and a positive displacement pump, removing gas from the fluid.” (see, e.g., Bryant, fig. 6b sec. 358-364; 6c sec. 392).
25Regarding claim 5, the combination of Bryant and Distler renders obvious The method as in claim 4 further comprising: controlling a rate of fluid flowing through the diaphragm pump via operation of the positive displacement pump.” (see, e.g., Bryant, 11:15-25; fig. 6b sec. 358-364; 6c sec. 392).
Regarding claim 6, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising:Docket No.: FLU12-15ACIP2-61- calculating a flow rate of delivering the fluid from the chamber through the conduit based on calculated amounts of fluid in the chamber at multiple different times during a delivery phase.” (see, e.g., Bryant, fig. 3a sec. 172-210; fig. 6a sec. 374-380; “REPEAT . . .”; fig. 8 & associated text; 30:50 – 31:21; Distler, para. 41-42).
5Regarding claim 7, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: via a positive displacement pump coupled to receive the fluid from the conduit, blocking a flow of the fluid from the conduit to a recipient.” (see, e.g., Distler, para. 40-42; one or the other of the two flows is periodically blocked by halting the associated pump).
Regarding claim 8, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: 10via a positive displacement pump coupled to receive the fluid through the conduit from the diaphragm pump, controlling a flow of the fluid through the conduit and the positive displacement pump to a recipient.” (see, e.g., Bryant, fig. 3a sec. 116, 120, 318; Distler, para. 40-42).
Regarding claim 9, the combination of Bryant and Distler renders obvious “The method as in claim 8 further comprising: 15controlling the positive displacement pump to deliver the fluid to the recipient based on feedback indicating a rate at which the diaphragm pump delivers the fluid through the conduit to the positive displacement pump.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 10, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein the diaphragm pump is a first fluid pump, the 20method further comprising: utilizing a measured rate of fluid flow through the diaphragm pump to control operation of a second fluid pump.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 11, the combination of Bryant and Distler renders obvious “The method as in claim 10, wherein the second fluid pump is a positive 25displacement pump.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 12, the combination of Bryant and Distler renders obvious “The method as in claim 11 further comprising: controlling delivery of fluid from the second fluid pump to a recipient at a flow rate as specified by a flow rate setting.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 13, Bryant discloses “A fluid delivery system comprising: a controller operative to:  
5apply a drive pressure to fluid in a chamber of a diaphragm pump, the applied drive pressure causing flow of the fluid out of the chamber in a downstream direction from the diaphragm pump through a conduit; (see, e.g., Bryant, fig. 3a sec. 172, 208; fig. 6a sec. 352, 374; fig. 7 sec. 118) 
calculate a portion of the fluid remaining in the chamber based on measurements; (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21) and 
continue application of the drive pressure to the chamber, the continued application of drive pressure causing resumed flow of the remaining fluid out of the chamber and through the conduit.” (see, e.g., Bryant, fig. 3a sec. 172-210; fig. 6a sec. 374-380; “REPEAT . . .”; fig. 8 & associated text; 30:50 – 31:21).
Bryant does not appear to disclose the underlined portions of the following limitations:
temporarily discontinue application of the drive pressure to the 10chamber for a time duration;
calculate a portion of the fluid remaining in the chamber based on measurements obtained during the time duration;
subsequent to the time duration, resume application of the drive pressure to the chamber, the resumed application of drive pressure causing resumed flow of the remaining fluid out of the chamber and through the conduit.”
Stated differently, the cited sections of Bryant disclose multiple pumping cycles each with a discontinuation of downstream flow and calculations of fluid in the chamber. Bryant arguably does not disclose the claimed arrangement where downstream pumping is halted mid-cycle for purposes of measuring the fluid remaining in the chamber. However, Distler discloses, at fig. 5 & associated text (para. 40-42) halting pumping during delivery for purposes of fluid measurement. Distler and Bryant are directed toward medical fluid delivery and therefore are analogous art. At the time of the invention one of ordinary skill in the art would have deemed it obvious to combine the fluid delivery of Bryant with the mid-delivery fluid quantity verification of Distler, thereby obtaining the invention of the instant claim. A clear a predictable benefit of so combining would have appeared as the ability to avoid administering an incorrect quantity of medicine. (Distler, para. 42). Accordingly, the instant claim is unpatentable over the combination of Bryant and Distler.
15Regarding claim 14, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13, wherein the controller is further operative to: control flow of the fluid from the chamber to a recipient via a valve disposed downstream of the diaphragm pump.” (see, e.g., Bryant, fig. 3a sec. 116, 120, 318).
20Regarding claim 15, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13, wherein the controller is further operative to: control a flow of fluid from different fluid sources into the chamber of the diaphragm pump.” (see, e.g., Distler, fig. 5 sec. 501, 502). Bryant does not explicitly disclose different fluid sources, but the cited sections of Distler do so disclose, and it would have appeared obvious to one of ordinary skill in the art at the time of the invention to combine the multiple sources of Distler with the fluid delivery method of Bryant, thereby obtaining the invention of the instant claim. A clear a predictable benefit of so combining would have appeared as the ability to avoid administering an incorrect quantity of medicine. (Distler, para. 42). Accordingly, the instant claim is unpatentable over the combination of Bryant and Distler.
25Regarding claim 16, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13 further comprising: an air elimination filter disposed in the conduit between the diaphragm pump and a positive displacement pump, the air elimination filter operative to remove gas from the flowing fluid.” (see, e.g., Bryant, fig. 6b sec. 358-364; 6c sec. 392).
Regarding claim 17, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 16, wherein the controller is further operative to: control a rate of fluid flowing through the diaphragm pump via operation of the positive displacement pump.” (see, e.g., Bryant, 11:15-25; fig. 6b sec. 358-364; 6c sec. 392).
Regarding claim 18, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13, wherein the controller is further operative to: calculate a flow rate of delivering the fluid from the chamber through the conduit based on calculated amounts of fluid in the chamber at multiple different 10times during a delivery phase.” (see, e.g., Bryant, fig. 3a sec. 172-210; fig. 6a sec. 374-380; “REPEAT . . .”; fig. 8 & associated text; 30:50 – 31:21; Distler, para. 41-42).
Regarding claim 19, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13 further comprising: a positive displacement pump coupled to receive the fluid from the conduit, the positive displacement pump operative to block a flow of the fluid 15from the conduit to a recipient.” (see, e.g., Bryant, 30:50 – 31:21; Distler, para. 40-42; one or the other of the two flows is periodically blocked by halting the associated pump).  
Regarding claim 20, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 13 further comprising: a positive displacement pump coupled to receive the fluid from the conduit, the positive displacement pump operative to control a flow rate of the 20fluid through the conduit and the positive displacement pump to a recipient.” (see, e.g., Bryant, fig. 3a sec. 116, 120, 318; 30:50 – 31:21 Distler, para. 40-42).
Regarding claim 21, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 20, wherein the controller is further operative to: control the flow of fluid from the positive displacement pump based on 25feedback indicating a rate at which the diaphragm pump delivers the fluid through conduit.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 22, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 21, wherein the diaphragm pump is a first fluid pump, and wherein the controller is further operative to: Docket No.: FLU12-15ACIP2-64-utilize a measured rate of fluid flow through the diaphragm pump to control a rate of operating a second fluid pump.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 23, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 22, wherein the second fluid pump is a 5positive displacement pump.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 24, the combination of Bryant and Distler renders obvious “The fluid delivery system as in claim 23 wherein the controller is further operative to: control delivery of fluid from the second fluid pump to a recipient at a 10flow rate as specified by a flow rate setting.” (see, e.g., Bryant 11:15-25;  Distler, para. 40-42).
Regarding claim 25, Bryant discloses “Computer-readable hardware storage having instructions stored thereon, the instructions, when executed by computer processor hardware, (see, e.g., Bryant, 16:28-49, 49:50-60) causes the computer processor hardware to:  
15apply a drive pressure to fluid in a chamber of a diaphragm pump, the applied drive pressure causing flow of the fluid out of the chamber in a downstream direction from the diaphragm pump through a conduit; (see, e.g., Bryant, fig. 3a sec. 172, 208; fig. 6a sec. 352, 374; fig. 7 sec. 118)
calculate a portion of the fluid remaining in the chamber; (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21) and  
20continuecontinue application of the drive pressure to the chamber, the continued application of drive pressure causing resumed flow of the remaining fluid out of the chamber and through the conduit.” (see, e.g., Bryant, fig. 3a sec. 172-210; fig. 6a sec. 374-380; “REPEAT . . .”; fig. 8 & associated text; 30:50 – 31:21).
Bryant does not appear to disclose the underlined portions of the following limitations:
temporarily discontinue application of the drive pressure to the chamber;
during the temporar[ily] discontinued application of the drive pressure, calculate a portion of the fluid remaining in the chamber; and  
20resume application of the drive pressure to the chamber, the resumed application of drive pressure causing resumed flow of the remaining fluid out of the chamber and through the conduit.  
Stated differently, the cited sections of Bryant disclose multiple pumping cycles each with a discontinuation of downstream flow and calculations of fluid in the chamber. Bryant arguably does not disclose the claimed arrangement where downstream pumping is halted mid-cycle for purposes of measuring the fluid remaining in the chamber. However, Distler discloses, at fig. 5 & associated text (para. 40-42) halting pumping during delivery for purposes of fluid measurement. Distler and Bryant are directed toward medical fluid delivery and therefore are analogous art. At the time of the invention one of ordinary skill in the art would have deemed it obvious to combine the fluid delivery of Bryant with the mid-delivery fluid quantity verification of Distler, thereby obtaining the invention of the instant claim. A clear a predictable benefit of so combining would have appeared as the ability to avoid administering an incorrect quantity of medicine. (Distler, para. 42). Accordingly, the instant claim is unpatentable over the combination of Bryant and Distler.
Regarding claim 26, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: 25controlling multiple valves upstream of the diaphragm pump, control of a first valve of the multiple valves controlling input of a first fluid into the diaphragm pump, control of a second valve of the multiple valves controlling input of a second fluid into the diaphragm pump.” (see, e.g., Bryant, fig. 3a sec. 116, 120, 318; Distler, fig. 5 sec. 501, 502). Bryant does not explicitly disclose different fluid sources, but the cited sections of Distler do so disclose, and it would have appeared obvious to one of ordinary skill in the art at the time of the invention to combine the multiple sources of Distler with the fluid delivery method of Bryant, thereby obtaining the invention of the instant claim. A clear a predictable benefit of so combining would have appeared as the ability to avoid administering an incorrect quantity of medicine. (Distler, para. 42). Accordingly, the instant claim is unpatentable over the combination of Bryant and Distler.
Regarding claim 27, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein temporarily discontinuing application of the drive pressure to the chamber causes pumping of the fluid from the chamber through the conduit to substantially stop.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 28, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein the diaphragm pump is a first fluid pump; and wherein resuming application of the drive pressure to the chamber causes continued flow of the remaining portion of fluid in the chamber downstream through the conduit to a second fluid pump.” (see, e.g., Bryant, fig. 3a sec. 172, 208; fig. 6a sec. 352, 374; fig. 7 sec. 118).
Regarding claim 29, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein applying the drive pressure to the chamber includes: applying a substantially constant pressure to the chamber to evacuate the fluid from the chamber into the conduit that conveys the fluid to a recipient.” (see, e.g., Bryant, fig. 3a sec. 172, 208; fig. 6a sec. 352, 374; fig. 7 sec. 118).
Regarding claim 30, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein discontinuing application of the pressure to the chamber causes a pumping of the fluid in the chamber through the conduit to substantially stop.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 31, the combination of Bryant and Distler renders obvious “The method as in claim 1, wherein the drive pressure is temporarily discontinued in a window of time of a pump cycle, the window of time falling between a first event of filling the chamber with the fluid and a second event of refilling the chamber with additional fluid.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 32, the combination of Bryant and Distler renders obvious “The method as in claim 31 further comprising: at a beginning of the window of time, temporarily discontinuing application of the drive pressure to the chamber; and at an end of the window of time, resuming application of the drive pressure to the chamber.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 376-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 33, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: at multiple different times during a delivery cycle, temporarily discontinuing application of the pressure to the chamber to calculate an amount of the fluid remaining in the chamber; the method further comprising: calculating a flow rate of delivering the fluid in the chamber through the conduit based on the calculated amount of fluid in the chamber at the multiple different times during the delivery phase.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 374-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 34, the combination of Bryant and Distler renders obvious “The method as in claim 33 further comprising: at a beginning of the delivery cycle, filling the chamber with the fluid; and at an end of the delivery cycle, refilling the chamber with fluid.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 374-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 35, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: at a beginning of a delivery cycle, filling the chamber with the fluid; at an end of the delivery cycle, refilling the chamber with additional fluid; and temporarily discontinuing and resuming application of the drive pressure to the chamber in between the beginning of the delivery cycle and the end of the delivery cycle.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 374-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).
Regarding claim 36, the combination of Bryant and Distler renders obvious “The method as in claim 1 further comprising: measuring a first remaining portion of fluid in the chamber in a first window of time during which the drive pressure is temporarily discontinued in a fluid delivery cycle; and measuring a second remaining portion of fluid in the chamber in a second window of time during which the drive pressure is temporarily discontinued in the fluid delivery cycle.” (see, e.g., Bryant, fig. 3a sec. 208-210; fig. 6a sec. 374-380; fig. 8 & associated text; 30:50 – 31:21; Distler, fig. 5 & associated text; para. 40-42).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 25 of copending Application No. 15/468546 (Now U.S. Pat. 10,444,770). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patented claims and the instant claims recite all of the limitations of the patented claims. This is a non-provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicants offer no traversal of the standing Double Patenting rejections and those rejections therefore are maintained. Applicants’ arguments in traversal of the standing claim rejections under 35 U.S.C. 103 have been carefully reviewed but are not found persuasive. As set forth in the foregoing updated grounds of rejection, Examiner maintains the position that the combination of Bryant and Distler renders obvious the claimed temporary discontinuations and subsequent resumptions of pumping to facilitate volumetric calculations.

Conclusion 
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is 571-270-5306 and whose fax number is 571-270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191